News Release Exhibit 99.1 Contact: Corporate Communications Houston: Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX 77210-4607 CONTINENTAL AIRLINES REPORTS MARCH 2010 OPERATIONAL PERFORMANCE HOUSTON, April 1, 2010 – Continental Airlines (NYSE: CAL) today reported a March consolidated (mainline plus regional) load factor of 83.1 percent, 3.7 points above the March 2009 consolidated load factor, and a mainline load factor of 83.6 percent, 3.7 points above the March 2009 mainline load factor.Both March load factors were records for the month.The carrier reported a record domestic mainline March load factor of 85.8 percent, 1.5 points above the March 2009 domestic mainline load factor, and an international mainline load factor of 81.7 percent, 5.9 points above March 2009. During March, Continental recorded a U.S. Department of Transportation (DOT) on-time arrival rate of 77.7 percent and a mainline segment completion factor of 99.8 percent. In March 2010, Continental flew 7.9 billion consolidated revenue passenger miles (RPMs) and 9.5 billion consolidated available seat miles (ASMs), resulting in a consolidated traffic increase of 5.2 percent and a capacity increase of 0.5 percent as compared to March 2009. In March 2010, Continental flew 7.0 billion mainline RPMs and 8.4 billion mainline ASMs, resulting in a mainline traffic increase of 5.5 percent and a mainline capacity increase of 0.8 percent as compared to March 2009. Domestic mainline traffic was 3.4 billion RPMs in March 2010, up 0.3 percent from March 2009, and domestic mainline capacity was 4.0 billion ASMs, down 1.4 percent from March 2009. For March 2010, consolidated passenger revenue per available seat mile (RASM) is estimated to have increased between 14.5 and 15.5 percent compared to March 2009, while mainline RASM is estimated to have increased between 13.0 and 14.0 percent.For February 2010, consolidated passenger RASM increased 7.7 percent compared to February 2009, while mainline passenger RASM increased 5.8 percent compared to February 2009. Continental ended the first quarter 2010 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $3.15 billion. Continental’s regional operations had a March load factor of 79.2 percent, 3.5 points above the March 2009 regional load factor. Regional RPMs were 838.5 million and regional ASMs were 1,058.1 million in March 2010, resulting in a traffic increase of 2.8 percent and a capacity decrease of 1.8 percent versus March 2009. Continental Airlines is the world’s fifth largest airline.Continental, together with Continental Express and Continental Connection, has more than 2,500 daily departures throughout the Americas, Europe and Asia, serving 133 domestic and 135 international destinations.Continental is a member of Star Alliance, which overall offers 19,700 daily flights to 1,077 airports in 175 countries through its 26 member airlines.With more than 41,000 employees, Continental has hubs serving New York, Houston, Cleveland and Guam, and together with its regional partners, carries approximately 63 million passengers per year. Continental consistently earns awards and critical acclaim for both its operation and its corporate culture.For nine consecutive years, FORTUNE magazine has ranked Continental as the top U.S. airline on its “World’s Most Admired Companies” airline industry list. For more company information, go to continental.com. This press release contains forward-looking statements that are not limited to historical facts, but reflect the company’s current beliefs, expectations or intentions regarding future events. All forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. For examples of such risks and uncertainties, please see the risk factors set forth in the company’s 2009 Form 10-K and its other securities filings, including any amendments thereto, which identify important matters such as the potential for significant volatility in the cost of aircraft fuel, the consequences of its high leverage and other significant capital commitments, its high labor and pension costs, delays in scheduled aircraft deliveries, service interruptions at one of its hub airports, disruptions to the operations of its regional operators, disruptions in its computer systems, and industry conditions, including continuing weakness in the U.S. and global economies, the airline pricing environment, terrorist attacks, regulatory matters, excessive taxation, industry consolidation and airline alliances, the availability and cost of insurance, public health threats and the seasonal nature of the airline business. The company undertakes no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this press release, except as required by applicable law. PRELIMINARY TRAFFIC RESULTS MARCH Change REVENUE PASSENGER MILES (000) Domestic Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -1.4 Percent International Percent Transatlantic -2.4 Percent Latin America Percent Pacific Percent Mainline Percent Regional -1.8 Percent Consolidated Percent PASSENGER LOAD FACTOR Domestic 85.8 Percent 84.3 Percent Points International 81.7 Percent 75.8 Percent Points Transatlantic 79.9 Percent 73.3 Percent Points Latin America 82.3 Percent 80.1 Percent Points Pacific 84.7 Percent 74.7 Percent Points Mainline 83.6 Percent 79.9 Percent Points Regional 79.2 Percent 75.7 Percent Points Consolidated 83.1 Percent 79.4 Percent Points ONBOARD PASSENGERS Mainline -0.6 Percent Regional Percent Consolidated -0.1 Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY TRAFFIC RESULTS YEAR-TO-DATE Change REVENUE PASSENGER MILES (000) Domestic Percent International Percent Transatlantic Percent Latin America Percent Pacific Percent Mainline Percent Regional Percent Consolidated Percent AVAILABLE SEAT MILES (000) Domestic -1.7 Percent International Percent Transatlantic -5.3 Percent Latin America Percent Pacific Percent Mainline Percent Regional -1.6 Percent Consolidated Percent PASSENGER LOAD FACTOR Domestic 81.7 Percent 79.7 Percent Points International 78.6 Percent 72.1 Percent Points Transatlantic 76.6 Percent 67.1 Percent Points Latin America 80.9 Percent 78.9 Percent Points Pacific 79.5 Percent 73.7 Percent Points Mainline 80.1 Percent 75.8 Percent Points Regional 75.0 Percent 70.7 Percent Points Consolidated 79.5 Percent 75.2 Percent Points ONBOARD PASSENGERS Mainline Percent Regional Percent Consolidated Percent CARGO REVENUE TON MILES (000) Total Percent PRELIMINARY OPERATIONAL AND FINANCIAL RESULTS MARCH Change On-Time Performance 1 77.7% 74.2% Points Completion Factor 2 99.8% 99.0% Points February 2010 year-over-year consolidated RASM change Percent February 2010 year-over-year mainline RASM change Percent March 2010 estimated year-over-year consolidated RASM change 14.5 - 15.5 Percent March 2010 estimated year-over-year mainline RASM change 13.0 - 14.0 Percent March 2010 estimated average price per gallon of fuel, including fuel taxes Dollars First Quarter 2010 estimated average price per gallon of fuel, including fuel taxes Dollars 1 Department of Transportation Arrivals within 14 minutes 2 Mainline Segment Completion Percentage ###
